Citation Nr: 0923349	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.

As an initial matter, the Board notes that, in his May 2009 
Appellate Brief Presentation, the Veteran raised a new claim 
of entitlement to service connection for a right eyebrow 
scar.  Because this claim is separate and distinct from his 
pending service connection claim for an eye disorder, claimed 
as an eye disease, and the RO has not yet adjudicated the 
matter, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran sustained an injury to the left knee in 
service. 

2.  A chronic left knee disorder was not manifest during 
service; associated pathology was not identified until June 
2004 

3.  The Veteran's current left knee disorder, diagnosed as 
degenerative joint disease, is unrelated to service.

4.  A chronic eye disorder was not manifest during service; 
associated pathology was not identified until April 2006.  

5.  The Veteran's current eye disorder, diagnosed as possible 
allergic conjunctivitis, is unrelated to service.




CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  A chronic eye disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In the present case, the Veteran is claiming entitlement to 
service connection for a left knee disorder and an eye 
disorder.  With respect to the left knee disorder, the Boards 
notes that his May 1966 service separation examination 
revealed a contusion of the left patella, mildly symptomatic.  
However, in his May 1966 Report of Medical History he 
indicated that he had never had arthritis or any other bone, 
joint, or other disability.  

Moreover, at that time, he specifically denied ever having 
symptoms of a "trick" or locked knee.  Therefore, while an 
injury to the left knee has been established, the evidence 
does not support a finding that the chronic left knee 
disorder was incurred in service.

Further, the evidence does not show that left knee 
degenerative joint disease manifested to a degree of 10 
percent within one year of service separation to warrant 
presumptive service connection pursuant to 38 C.F.R. 
§ 3.309(a).  Although arthritis, such as degenerative joint 
disease, is recognized as a chronic disease that is subject 
to presumptive service connection analysis, the records do 
not indicate the manifestation of arthritis within the 
statutorily defined one-year period following service 
separation.  

In fact, the evidence does not reflect a diagnosis of 
degenerative joint disease of the left knee until June 2004, 
many years after service separation.  Therefore, the one-year 
presumption is not for application.

With respect to the Veteran's claim of entitlement to service 
connection for an eye disorder, service treatment records 
reflect that he complained of eye-related problems in April 
1966; however, the impression was of an eye infection, and it 
does not appear that any formal diagnosis of a chronic eye 
disability was rendered.  This evidence suggests that his in-
service complaints were acute and transitory and resolved 
without chronic residuals.

Importantly, the Veteran's May 1966 separation examination 
revealed "normal" findings of the eyes, and, in his May 
1966 Report of Medical History, he specifically denied ever 
having eye trouble.  Therefore, the Board finds that the 
service treatment records do not show chronic residuals 
associated with an eye disorder.

In addition, the Board finds that a grant of service 
connection based upon continuity of symptoms is not warranted 
for either disorder.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to the eye (discharge and irritable eyes, especially with 
redness and swelling in the morning) and of the left knee 
(pain and occasional locking and popping), after he was 
discharged from the service.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991). 
 
In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless inconsistent with the other 
evidence of record.  As stated above, although he reported 
symptoms of knee and eye problems that began in service and 
continued after service, he previously reported that he had 
never had any eye problems or arthritis or a trick or locked 
knee upon separation from service in May 1966.  

Moreover, the post-service medical evidence provided does not 
reflect treatment related to an eye disorder or a left knee 
disorder for more than 35 years following active service.  
Specifically, the record shows that he first sought treatment 
relating to eye and knee pathology in 2004.  While not 
questioning the sincerity of his contentions, the Board finds 
that the Veteran's contemporaneous history close in time to 
separation from service to be of more probative value than 
his current recollections of in-service events many years 
after service made in conjunction with a claim for benefits.  

As such, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  Instead, the Board places higher 
probative value on the multi-year gap between discharge from 
active duty service (1966) and initial reported documented 
symptomatology in 2004, more than a 35-year gap.  

As such, the evidence does not support either of the claims 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may nonetheless be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's left knee disorder or eye disorder to 
active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on 
March 2006 VA examinations undertaken specifically to address 
the issues on appeal.  With regard to his left knee 
disability, the examiner acknowledged that the Veteran 
sustained a left knee contusion in service.  However, in 
consideration of the fact there was no evidence of treatment 
of his left knee while on active duty or for many years after 
service until 2004, the VA examiner opined that there was no 
nexus between his previous left knee contusion and his 
current left knee degenerative joint disease.  

As a result, the examiner determined that it was "not as 
least as likely as not" that the Veteran's current left knee 
disorder was related to service, including the in-service 
contusion that the Veteran sustained while on active duty.

With regard to his claim for service connection for an eye 
disorder, the Veteran reported developing conjunctivitis-like 
symptoms in service that continued to the present.  After a 
physical examination, the examiner provided several diagnoses 
pertaining to the eyes.  Specifically, it was determined that 
that he had angular-closure glaucoma, cortical cataracts of 
both eyes, presbyopia and myopia of both eyes, with cortical 
cataracts, and possible allergic conjunctivitis.  
Significantly, the examiner did not relate any of the 
identified disorder to active service.    

In opining that the Veteran's diagnoses were unrelated to 
service, the VA examiner explained that his angular-closure 
glaucoma was the result of a nonservice-related tree-limb 
injury in 2000 and that conjunctivitis is a disorder that is 
acute and resolves within a few days.  Importantly, the VA 
examiner determined that the symptoms of an eye disorder 
described by the Veteran, while indicative of conjunctivitis, 
could not be conjunctivitis if those symptoms have continued, 
as is alleged here, for 30 or more years.  Thus, the evidence 
demonstrates that his current diagnosed eye disability is 
unrelated to his in-service symptomatology.  

The Board further finds that both of the VA examinations 
conducted in regard to the issues on appeal were adequate for 
evaluation purposes.  Specifically, in each examination, the 
examiner reviewed the claims file, interviewed the Veteran, 
and conducted a physical examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  
Moreover, there is no contradicting medical evidence of 
record.  Therefore, the Board finds the VA examiners' 
opinions to be of great probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed eye and knee disorders and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
degenerative joint disease and eye diseases, such as 
conjunctivitis and glaucoma, are not the types of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by 
the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claims for 
service connection for an eye disorder and for a left knee 
disorder, the Board is unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in these matters.  The letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has associated VA outpatient treatment records 
and service treatment records with the claims file.  

Additionally, the Veteran submitted private medical evidence 
and statements on his behalf, and he was provided an 
opportunity to set forth his contentions during the hearing 
before a Decision Review Officer at the RO in May 2005.  
Further, specific VA medical opinions pertinent to the issues 
on appeal were obtained in March 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an eye disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


